Per Curiam,
In her last will, written in the form of a letter addressed to her children, the testatrix, Eliza L. Kennedy, provided, inter alia, as follows:
“My two sons William Kennedy and Fred. Kennedy will share alike after except $2,000 that Fred, owes my estate without interest, if neither of my sons have children the principal will come back to Clara’s children. Clara will get her fall share.”
At the date of the will the testatrix had four children, viz: Jennie K. Talbot, a widow without children, William L. Kennedy, married but without issue, Frederick S. Kennedy, unmarried, and Clara L. Robb, married and having children. The only change that occurred in the respective family relations of these children, between the date of the will and the decease of the testatrix, wras the marriage of her son Fred, and the birth of a child, to him, living at the latter date.
In construing the clause above quoted, the learned auditor and court below held that the testatrix intended to attach a *86condition to the share bequeathed to each of her sons respectively ; that, as to the share of Frederick, the condition was fulfilled by the birth of a child to him which survived the testatrix; but, as to her son William’s share, the condition remained unfulfilled, and his bequest can become absolute only upon the birth of a child to him. He was therefore required to give security, in accordance with the acts of April 17,1869 and May 17, 1871, for the protection of the contingent interests in favor of Clara L. Robb’s children.
For reasons given by the auditor, we think the construction thus given to the clause in question is correct, and in harmony with the general scheme of the testatrix, as disclosed by her will. We find nothing in the case that requires further comment. . The distribution having been made upon a correct basis, it follows that neither of the specifications of error can be sustained.
Decree affirmed and appeal dismissed at appellant’s costs.